            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

SHELBY NAVE,                           )
                                       )
                Plaintiff,             )
                                       )
v.                                     )          Case No. CIV-17-096-KEW
                                       )
INDEPENDENT SCHOOL DISTRICT            )
NO. 20 OF LEFLORE COUNTY a/k/a         )
PANAMA PUBLIC SCHOOLS;                 )
RYAN ENGLAND, individually             )
and in his official capacity;          )
and GRANT RALLS, individually          )
and in his official capacity,          )
                                       )
                Defendants.            )

                             OPINION AND ORDER


     This   matter   comes    before       the   Court   on   School   District

Defendants’ First Motion in Limine (Docket Entry #104). Defendants

seek to exclude the following from trial:

1) Evidence or testimony that Defendant Ryan England may have had

an inappropriate romantic or sexual relationship with any student

other than Nave while England was employed by the School District

– Plaintiff testified in her deposition that a fellow female

student, MA, informed her that she was also have a relationship

with Defendant England.       The School District Defendants contend

that any relations that occurred between England and MA were not

reported to the School District and MA never came forward and

accused England of improper conduct with her.             For these reasons,

the School District Defendants assert the references to MA’s

alleged sexual contact with England is highly prejudicial and not
relevant to the claims asserted by Nave in this action.

        Nave contends the statements concerning MA’s conduct with

England is relevant to this action because (1) another student

identified as HH stated during a forensic interview that there were

rumors of such a relationship and a lot of people knew about it,

(2) it demonstrates the School District’s adverse action toward

Nave was a pretext for discrimination, (3) rumors may be enough to

show a substantial risk to students, (4) it demonstrates the School

District acted with deliberate indifference, (5) it is relevant to

Nave’s § 1983 claim for having a policy of failing to investigate

sexual harassment, and (6) it shows the School District had a

policy    of    deliberate    indifference   toward     providing    adequate

training.

        The   evidence   of   a   relationship   with   MA    is   undoubtedly

prejudicial and only tenuously relevant to the claims brought by

Nave.    At its heart, the problem with the evidence of MA’s conduct

with England is that, unlike Nave, no evidence has been developed

to show that an appropriate person or a policymaker had any

knowledge of circumstances of a substantial risk to students

associated with MA’s relationship with England.              Even in regard to

alleged “rumors” of a relationship, Nave has not shown that a

person associated with the School District had any knowledge of the

relationship.      It is simply too speculative to allow the jury to

assume that an appropriate person or policymaker with the School


                                       2
District was one of “a lot of people” who knew of the relationship.

Should Nave have further evidence of specific knowledge or notice

to the School District of MA’s alleged relationship with England,

the Court will revisit the issue at trial.                   Otherwise, no witness

or   other   evidence    will   be    presented        at    trial    to    reveal   the

relationship.

2) Nave should be precluded from introducing evidence that England

took one or more high school boys to a strip club during a school-

sponsored trip - These allegations were uncovered during the

criminal investigation conducted by Panama Chief of Police John

Whiteaker. Whiteaker found that England took some male students to

two strip clubs during a trip then submitted a purchase order for

$110.00 which exceeded the attached receipt for $89.00 from the

hotel.   The purchase order was approved by Principal Haynes.                        The

School District Defendants state that it has not been alleged that

the School District approved or condoned England’s actions or

showed any actual knowledge of sexual harassment on the part of the

School District.

      Nave contends the allegations are relevant to both the Title

IX claim and § 1983 claim asserting that had the School District

investigated    the     charges,     it   would       have   discovered      England’s

propensity    to   place    students      at   substantial           risk    of   sexual

harassment.        Again,   Nave     asserts      a    tenuous       and    speculative

connection between the allegations of taking students to strip


                                          3
clubs and the School District’s knowledge. Nothing in the evidence

supports a finding that had the School District inquired as to a

$21.00 discrepancy in a billing, it would have discovered England

was creating a substantial risk to students.                   The evidence is more

prejudicial than probative and not relevant to the claims asserted

by Nave in this action.

3)   Nave should be precluded from presenting evidence that England

pled “no contest” to criminal charges arising from his sexual

relationship with Nave - The School District Defendants contend

such evidence is precluded under Fed. R. Evid. 410 which expressly

states that nolo contendere pleas are inadmissible “against the

defendant     who    made    the   plea       or    participated       in   the    plea

discussions.”       Nave seeks to introduce such evidence to show the

School District Defendants maintained a policy of acquiescing in

sexual harassment when Defendant Ralls stated that he would still

give England a job recommendation.                  In support, Nave cites to a

Ninth Circuit case, Brewer v. City of Napa, 210 F.3d 1093 (9th Cir.

2000)   in   which    evidence     of    the       conviction    was    admitted    for

impeachment purposes under Fed. R. Evid. 609 when the convictions

were arrived at through a nolo contendere pleas. This Court agrees

with this and other circuit courts which permit the admission of

the conviction.       The fact England pled “no contest” need not be

admitted     in   order     to   admit    the      fact   of    the    conviction   as

represented in the Judgment and Sentence.


                                          4
     IT IS THEREFORE ORDERED that School District Defendants’ First

Motion in Limine (Docket Entry #104) is hereby GRANTED on issues

enumerated   above   as   Nos.   1   and   2,   and   partially   granted   as

reflected above on issue No. 3.

     IT IS SO ORDERED this 10th day of December, 2018.




                                     ______________________________
                                     KIMBERLY E. WEST
                                     UNITED STATES MAGISTRATE JUDGE




                                       5
